Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 19, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  157652                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  SHASHI THAKUR,                                                                                    Elizabeth T. Clement,
           Petitioner-Appellant,                                                                                     Justices


  v                                                                SC: 157652
                                                                   COA: 336566
                                                                   MTT: 2016-001089-TT
  CITY OF FARMINGTON HILLS,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 15, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 19, 2018
           p1212
                                                                              Clerk